Exhibit 10.3

FIRST AMENDMENT TO PRE-NEGOTIATION AND STANDSTILL AGREEMENT

     THIS FIRST AMENDMENT TO PRE-NEGOTIATION AND STANDSTILL AGREEMENT (this
"Amendment") is made as of the 31st day of March, 2009, among Natixis, London
Branch ("Agent"), Sunrise Senior Living, Inc. ("Guarantor"), Sunrise
München-Thalkirchen Senior Living GmbH & Co. KG ("PropCo"), and Sunrise
München-Thalkirchen GmbH ("OpCo", and together with PropCo, "Borrower").    In
consideration of the mutual promises and covenants contained herein, the parties
hereto agree as follows:

RECITALS

               A.      At the request of Guarantor and Borrower, the parties
hereto entered into that certain Pre-Negotiation and Standstill Agreement, dated
as of February 19, 2009 (the "Agreement"), pursuant to which, among other
things, Agent agreed to forbear from exercising certain of Agent's remedies
available to it pursuant to the Funding Obligation and the other Loan Documents
(as such terms are defined in the Agreement) for a certain period of time
pursuant to the terms thereof.

               B.      The term of the Agreement is scheduled to expire on March
31, 2009, unless sooner terminated pursuant to the terms and conditions of the
Agreement.

               C.      Guarantor and Borrower have requested that Agent extend
the term of the Agreement and, subject to the terms and conditions contained in
this Amendment, Agent has agreed to so extend.

               NOW THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
Agent, Guarantor and Borrower hereby agree as follows:

     1.      Recitals.   The Recitals set forth above are hereby incorporated
herein by reference as if the same were fully set forth herein.

     2.      Term.   Section 2 of the Agreement is deleted in its entirety and
replaced with the following:

"As used in this Agreement, the "Term" shall mean the period commencing on the
date hereof and ending on April 30, 2009; provided, that this Agreement may be
sooner terminated pursuant to Paragraph 10 hereof."

     3.      Representations of Guarantor and Borrower.    Each of Guarantor's
and Borrower's representations, warranties and acknowledgements contained in the
Agreement, including without limitation those set forth in Sections 3 and 7
thereof, are and remain true and accurate as of the date hereof.

     4.      Effectiveness of Agreement. Except as modified by this Amendment,
all the terms of the Agreement shall remain unchanged and in full force and
effect.

--------------------------------------------------------------------------------

               5.     Counterparts. This Amendment may be executed in
counterparts, and all counterparts together shall be construed as one document.

               6.     Telecopied Signatures. A counterpart of this Amendment
signed by one party to this Amendment and telecopied to the other party to this
Amendment or its counsel (i) shall have the same effect as an original signed
counterpart of this Amendment, and (ii) shall be conclusive proof, admissible in
judicial proceedings, of such party's execution of this Amendment.

               7.       Successors and Assigns. All of the terms and conditions
of this Amendment shall apply to benefit and bind the successors and assigns of
the respective parties.

               8.      Choice of Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the principles of conflicts of law.

[SIGNATURE PAGES FOLLOW]

2

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Agent, Guarantor and Borrower have entered into this
First Amendment to Pre-Negotiation and Standstill Agreement as of the date first
above stated.

 

 

SUNRISE MÜNCHEN-THALKIRCHEN  GMBH        By:   /s/ Paul
S. Milstein                                    Name:  Paul S.
Milstein                                    Title:    
Prokurist                                              SUNRISE
MÜNCHEN-THALKIRCHEN  SENIOR LIVING GMBH & CO. KG        By:  /s/ Paul
S. Milstein                                     Name:  Paul
S. Milstein                                    Title:    
Prokurist                                               SUNRISE SENIOR LIVING,
INC.        By:  /s/ John Gaul                                          Name: 
John Gaul                                          Title:     General
Counsel                                    NATIXIS, LONDON BRANCH:      By:  
/s/ Gregoire Hennekinne                                          By:   /s/ David
Newby                                   Name:  Gregoire
Hennekinne                                           Name:  David
Newby                                   
Title:     Director                                                             
Title:     Managing Director                                    


3

--------------------------------------------------------------------------------